KLEIN, P. J., Concurring.
I concur in the lead opinion and its holding that irrespective of Code of Civil Procedure section 2025.260,1 which authorizes a court to permit the deposition of a party or officer, director, managing agent or employee of a party at a location more distant than that permitted under section 2025.250, the superior court is precluded by section 1989 from ordering a nonresident to appear at a California deposition. But I have concurred in the court’s opinion because I agree the present discovery statutory scheme compels the conclusion reached in that opinion. I write separately, however, to express my concern the current statutory scheme is inadequate and inappropriate in today’s era of globalization. It is my view the Legislature should promptly address this issue.
Section 1989 was originally enacted in 1872. It has now become an archaic limitation on discovery. Further, because section 1989 provides a nonresident of California is not obliged to attend as a witness in this state, it applies not only to residents of foreign countries, but also to residents of other states in these United States. The Legislature should address this subject at the earliest opportunity in order to update the law and to bring California in line with other jurisdictions.
1. Residency Requirement of Section 1989 Is Inconsistent with California’s Intent to Exercise Broadest Possible Jurisdiction Over Nonresidents
It should be noted that section 410.10, commonly known as California’s “long-arm statute” (Integral Development Corp. v. Weissenbach (2002) 99 Cal.App.4th 576, 583 [122 Cal.Rptr.2d 24]), provides a court of this state *1127may exercise jurisdiction over nonresidents “on any basis not inconsistent with the Constitution of this state or of the United States.” Section 410.10 manifests an intent by California “to exercise the broadest possible jurisdiction, limited only by constitutional considerations.” (Sibley v. Superior Court (1976) 16 Cal.3d 442, 445 [128 Cal.Rptr. 34, 546 P.2d 322]; accord, Archdiocese of Milwaukee v. Superior Court (2003) 112 Cal.App.4th 423, 435 [5 Cal.Rptr.3d 154].)
Given the Legislature’s authorization in section 410.10 of the broadest possible exercise of jurisdiction over nonresidents, it is difficult to understand section 1989’s stringent residency requirement for the attendance of witnesses in this state.
2. Deposition of Nonresidents in Other Jurisdictions
a. Federal Courts
Federal courts routinely order the depositions of foreign corporate executives on American soil, pursuant to Federal Rules of Civil Procedure, rule 30(b)(6) (28 U.S.C.).2 As stated in Custom Form Manufacturing, Inc. v. Omron Corp. (N.D.Ind. 2000) 196 F.R.D. 333 (Custom Form), “When a foreign corporation is doing business in the United States, is subject to the court’s jurisdiction, and has freely taken advantage of our federal rules of discovery, exceptions to the general mle on the location of depositions are often made. Under such facts, the foreign corporation’s agents are frequently compelled for deposition on American soil. See In re Honda American Motor Co., Inc. Dealership Relations Litigation, 168 F.R.D. 535, 541-42 (D.Md.1996) (requiring agents of a Japanese corporate defendant to be deposed in Maryland); M & C Corporation v. Erwin Behr GmbH & Co., 165 F.R.D. 65, 68 (E.D.Mich.1996) (requiring a German corporate defendant’s agents to appear for depositions in Detroit); R.F. Barron Corp. v. Nuclear Fields (Australia) Pty., Ltd., 1992 WL 212602, *2 (N.D.Ill.1992) (requiring depositions of Dutch and Australian defendants in Chicago); Roberts v. Heim, 130 F.R.D. 430, 439-40 (N.D.Cal.1990) (compelling the appearance of a Swiss defendant for deposition in San Francisco). The bottom line is that a *1128foreign corporation, subject to the in personam jurisdiction of this court, can be ordered under Rule 30(b)(6) to produce its officers, directors or managing agents in the United States to give deposition testimony. Work v. Bier, 106 F.R.D. 45, 52 (D.D.C.1985).” (Custom Form, supra, 196 F.R.D. at p. 336, italics added.)
b. State Courts
Various state courts likewise have ordered foreign nationals to attend depositions in this country. (See, e.g., State ex rel. Bunker Resource Recycling & Reclamation, Inc. v. Howald (Mo.Ct.App. 1989) 767 S.W.2d 76 [Canadian resident, who was corporation’s managing agent, could be required to give deposition in Mo.]; D'Agostino v. Johnson & Johnson (1990) 242 N.J. Super. 267 [576 A.2d 893] [Swiss executive required to appear in N.J.]; In re Turner (Tex.Ct.App. 2008) 243 S.W.3d 843, 848 [trial court had discretion to order Hong Kong resident’s deposition to take place in Tex.].)
Ex Parte Toyokuni & Co., Ltd. (Ala. 1998) 715 So.2d 786 (Toyokuni), a wrongful death action against a Japanese corporation, is instructive. There, the Alabama Supreme Court upheld an order requiring Japanese corporate representatives to travel to Alabama for deposition. Toyokuni stated depositions of nonresident corporate defendants ordinarily should be taken at the corporation’s principal place of business, but “ ‘[t]here may be circumstances that would justify the taking of a deposition somewhere other than the corporation’s principal place of business.’ ” (Id., at p. 788.)3
In upholding the lower court’s discovery order, Toyokuni reasoned: “The trial court is in a better position than an appellate court to weigh the circumstances in a particular case and to determine whether the deposition should be taken somewhere other than the corporation’s principal place of business. . . . [f] The circuit judge was faced with a difficult situation in this case and, under the circumstances, we conclude that he did not abuse his discretion.” (Toyokuni, supra, 715 So.2d at p. 789, citation omitted.)
The Toyokuni court explained, “The action is pending in the Circuit Court of Mobile County, and Toyokuni’s counsel and the administrator’s counsel *1129practice law in the city of Mobile, located in Mobile County. In addition, the Stultses, who are also defendants, have filed a cross-claim against Toyokuni, seeking to recover for property damage, and their counsel practice in Mobile. The administrator argues that it would be less expensive for Toyokuni representatives to travel to Mobile than for the other parties and their counsel to travel to Japan; all parties are represented by counsel in Mobile. [Citation.] It could be a greater financial burden to all parties to conduct the deposition at a location other than the forum.” (Toyokuni, supra, 715 So.2d at p. 789.)
Toyokuni reasoned, “Moreover, Japan’s system of discovery is very different from our ‘open discovery’ system. Under Japanese law, judicial officers conduct all pretrial questioning of witnesses and discovery is basically limited to voluntary depositions. See In re Honda American Motor Co., Inc. Dealership Relations Litigation, [supra, 168 F.R.D. at p. 538]. It could be unfair to make the administrator conduct the deposition under Japan’s strict discovery procedures, especially since, at the same time, Toyokuni would have access to our more open discovery methods. An attempt to compel discovery pursuant to our rules on Japanese soil could infringe foreign judicial sovereignty. [Citation.] Therefore, the circuit judge did not abuse his discretion in declining to order that the deposition take place in Japan.” (Toyokuni, supra, 715 So.2d at p. 789, italics added.)
Toyokuni further recognized that holding the deposition in Japan could “thwart the circuit court’s control of this case. Conducting the deposition in the forum would allow the circuit court to have greater control over the discovery process if disagreements arose. [Citation.] ... If a dispute arises over the right to discover certain information, or if the defendant refuses to cooperate, by failing to answer certain questions or to produce certain documents, then, with the deposition taking place in Mobile, the circuit court will be in a much better position to resolve any conflict. Having the deposition take place in Mobile and thus allowing the circuit court to exercise its control will serve the clear interest that the United States in general and Alabama in particular have in maintaining the integrity of our judicial system and in exercising the jurisdiction of this state and this nation over persons whose products are distributed in the United States and in Alabama. See In re Honda American Motor Co., 168 F.R.D. at 539.” (Toyokuni, supra, 715 So.2d at pp. 789-790, italics added.)
3. Policy Considerations
This case does not implicate the sovereignty of foreign countries. The policy question which the Legislature should review is whether California courts should have the discretionary authority to require a corporate defendant’s foreign officers, directors, managing agents or employees to appear for deposition in California.
*1130Amicus curiae in support of Toyota Motor Corporation claim that deposition access to foreign corporate party employee witnesses would disrupt business operations and would impose an “oppressive discovery burden” on every international corporation whose products are sold in California. However, case law in other jurisdictions (see, ante) reflects that corporate defendants are capable of producing foreign employees for deposition, and that trial courts are presumably capable of managing such discovery in a fair manner.
The policy reasons articulated in Toyokuni .pinpoint the need for the Legislature to reexamine section 1989. We are now living in a global economy. Permitting the deposition in California of nonresident employees of foreign corporations doing business here would help maintain the integrity of our judicial system by enabling the superior court to exercise control over discovery in the event litigation should arise. It would also enable California to exercise its jurisdiction over foreign corporations whose products are distributed here.
Another factor militating in favor of conducting depositions in California, rather than overseas, is that the procedures for conducting depositions abroad may thwart discovery. As stated in Toyokuni, “Japan’s system of discovery is very different from our ‘open discovery’ system. Under Japanese law, judicial officers conduct all pretrial questioning of witnesses and discovery is basically limited to voluntary depositions. See In re Honda American Motor Co. Inc. Dealership Relations Litigation, [supra,] 168 F.R.D. [at p.] 538 .... It could be unfair to make the [plaintiff] conduct the deposition under Japan’s strict discovery procedures, especially since, at the same time, [defendant] would have access to our more open discovery methods.” (Toyokuni, supra, 715 So.2d at p. 789.)
Additionally, if the depositions are conducted in this forum, in the event of disputes arising during the depositions, such as if the witnesses refuse to cooperate, the superior court would be in a much better position to resolve any conflict.
Further, it may well be more economical for plaintiffs to bring individual deponents from abroad, rather than for a team consisting of plaintiffs, their attorneys, a stenographer, a videographer and a translator, to travel abroad for depositions.
Moreover, the current state of affairs, in which Toyota’s foreign executives cannot be required to appear for deposition in California, creates an uneven playing field for American business. As discussed in Toyokuni, deposition procedures in Japan are far more restrictive. (Toyokuni, supra, 715 So.2d at *1131p. 789.) If foreign corporations doing business here are able to shield their personnel from effective discovery, they would have an unfair advantage over domestic automakers and other competitors, who are subject to extensive discovery in this country.
For all these reasons, the Legislature should revisit the relationship of section 1989 to section 2025.260 at the earliest opportunity.
On July 28, 2011, the opinion was modified to read as printed above.

 All further statutory references are to the Code of Civil Procedure, unless otherwise specified.


 Rule 30(b)(6) of the Federal Rules of Civil Procedure (28 U.S.C.) states: “Notice or Subpoena Directed to an Organization. In its notice or subpoena, a party may name as the deponent a public or private corporation, a partnership, an association, a governmental agency, or other entity and must describe with reasonable particularity the matters for examination. The named organization must then designate one or more officers, directors, or managing agents, or designate other persons who consent to testify on its behalf; and it may set out the matters on which each person designated will testify. A subpoena must advise a nonparty organization of its duty to make this designation. The persons designated must testify about information known or reasonably available to the organization. This paragraph (6) does not preclude a deposition by any other procedure allowed by these rules.” (Italics omitted.)


 “ ‘ “The Alabama Rules of Civil Procedure permit very broad discovery .... However, [Rule] 26(c) [thereof] recognizes that the right of discovery is not unlimited, and gives the court broad power to control the use of the process and to prevent its abuse by any party. The rule does not allow an arbitrary limit on discovery, but instead vests the trial court with discretion in the discovery process. The question on review then becomes one of whether, under all of the circumstances, the trial court has abused this discretion. In exercising its discretion, the trial court should be guided by the spirit of the rules, which is to permit full discovery so as to save time, effort and money and to expedite the trial with a view to achieving substantial justice for each litigant.” ’ ” (Toyokuni, supra, 715 So.2d at p. 788.)